Citation Nr: 1105714	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  94-07 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from December 1967 to May 1968.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1992 decision of the RO that, in 
pertinent part, declined to reopen a claim for service connection 
for an acquired psychiatric disability.  The Veteran timely 
appealed.

In a September 1996 decision, the Board denied service connection 
for an acquired psychiatric disability on the basis that new and 
material evidence had not been submitted.

The Veteran appealed the September 1996 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  In a 
Joint Motion for Remand, the parties moved to vacate the Board 
decision and remand the case to the Board.  The Court granted the 
motion in October 1998.  Thereafter, the case was returned to the 
Board.

In June 1999, the Veteran testified during a hearing before a 
former Veterans Law Judge.  In a June 2000 decision, the Board 
reopened and remanded the Veteran's claim for additional 
development.

Thereafter, the Board duly notified the Veteran that the Board no 
longer employed the Veterans Law Judge that conducted the June 
1999 Board hearing and that he had the right to another Board 
hearing.  In April 2002, the Veteran testified during a hearing 
before the undersigned.

In a May 2002 decision, the Board denied service connection for 
an acquired psychiatric disability.  The Veteran again appealed 
to the Court.

In a November 2003 order, the Court granted a Joint Motion from 
the parties for remand, vacated the May 2002 Board decision, and 
remanded the matter to the Board for additional proceedings.

In July 2004, the Board again remanded the matter, consistent 
with the Court's order.  VA substantially complied with the 
previous remand directives. 

In a February 2006 decision, the Board denied service connection 
for an acquired psychiatric disability. 

The Veteran appealed the February 2006 Board decision to the 
Court.  In a February 2008 Memorandum Decision, the Court vacated 
the Board decision and remanded the case to the Board for 
readjudication.  Thereafter, the case was returned to the Board.


FINDING OF FACT

A clear preponderance of the evidence is against a finding that 
an acquired psychiatric disability had its onset during service 
or is otherwise related to active duty; a psychosis was not 
exhibited within the first post-service year.  


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred or aggravated 
in service, nor may a psychosis be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed 
to substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; and (3) the evidence, if any, to be provided by 
the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 
38 C.F.R. Part 3).

Through an April 2005 letter, the RO notified the Veteran of 
elements of service connection, and the evidence needed to 
establish each element.  This document served to provide notice 
of the information and evidence needed to substantiate the claim.

VA's letter notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would undertake 
to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA 
informed him that it would make reasonable efforts to help him 
get evidence necessary to support his claim, particularly, 
medical records, if he gave VA enough information about such 
records so that VA could request them from the person or agency 
that had them.

The Veteran was not provided with notice of the type of evidence 
necessary to establish a disability rating or to assign an 
effective date for the disability on appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the Veteran has 
been prejudiced thereby).  The Board finds no prejudice to the 
Veteran in proceeding with a final decision on the claim for 
service connection.  The Veteran had previously received all 
required notice regarding service connection.  The RO will 
address any notice defect with respect to the disability rating 
and effective date elements when effectuating an award for a 
service-connected disability.  A claim denied for service 
connection obviously does not entail the setting of a new 
disability rating or an effective date.  Accordingly, the Veteran 
is not harmed by any defect with regard to these elements of the 
notice.

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the Veteran's claim on appeal 
has been fully developed and re-adjudicated by an agency of 
original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to 
comply with the duty to assist the Veteran.  The RO has obtained 
copies of the service treatment records and outpatient treatment 
records, and has arranged for VA examinations in connection with 
the claim on appeal, reports of which are of record and appear 
adequate.  Consistent with the February 2008 Memorandum Decision, 
the Board has obtained an opinion by an independent medical 
expert.  In July 2010, the Veteran's attorney also submitted a 
response to the opinion of the independent medical expert, and 
specifically waived RO consideration of the additional evidence 
submitted; hence, no re-adjudication followed and no supplemental 
statement of the case (SSOC) was issued.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
the Veterans Law Judge who chairs a Board hearing fulfill two 
duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties 
consist of (1) fully explaining the issues and (2) suggesting the 
submission of evidence that may have been overlooked.  Here, 
during the hearing, the Veterans Law Judge sought to identify any 
pertinent evidence not currently associated with the claims 
folder that might have been overlooked, or was outstanding that 
might substantiate the claim.  It was suggested that any evidence 
tending to show that current disability was related to active 
duty would be helpful in substantiating the claim (and, in fact, 
the issue had been remanded by the Board to obtain this 
evidence).  Moreover, neither the Veteran nor his attorney has 
asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); and 
no prejudice has been identified in the conduct of the Board 
hearing.  

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result 
of a disease or injury in active service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995). 

Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Here, on examination for pre-induction in 
December 1966, no psychiatric abnormalities were noted; yet, on 
the report of medical history compiled at that time, the Veteran 
admitted having nervous trouble, depression or excessive worry, 
frequent trouble sleeping, as well as difficulties in and out of 
class and an inability to concentrate.  The examiner noted 
numerous psychophysiologic complaints (Volume 1).

For the showing of chronic disease, there must be a combination 
of sufficient manifestations to identify the disease entity and 
sufficient observation at the time, as distinguished from 
isolated findings or a diagnosis including the word "chronic".  
38 C.F.R. § 3.303 (2010).  

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Additionally, where symptoms are capable of lay observation, a 
lay witness is competent to testify to a lack of symptoms prior 
to service, continuity of symptoms after in-service injury or 
disease, and receipt of medical treatment for such symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. 
Principi, 16 Vet. App 370, 374 (2002).

Lay evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Moreover, the Veteran is competent 
to testify on factual matters of which he has first-hand 
knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

In this case, the Veteran contends that his current psychiatric 
disability is related to his period of military service.  The 
Veteran was diagnosed with a personality disorder during service.  
By regulation, personality disorders are not disabilities for VA 
compensation purposes.  38 C.F.R. § 3.303(c).  It is claimed that 
the personality disorder was misdiagnosed and that the Veteran 
exhibited an acquired psychiatric disability during active duty 
that either had its onset in service or was permanently 
aggravated therein.  The relevant evidence is briefly summarized 
below.

Service treatment records indicate that the Veteran reported to 
sick call over 20 times in January and February 1968 with a 
variety of complaints (Volume 1).  On February 24, 1968, the 
Veteran was admitted to the U. S. Army Hospital at Fort Jackson 
with multiple complaints.  On several occasions, the Veteran 
reported he was well aware that most of his complaints were 
psychic in origin and that he had problems with nervousness for 
many years.  He readily admitted a poor tolerance for stressful 
situations.  During the hospitalization, the Veteran underwent 
several consultations, including psychiatric.  The physician also 
spoke with the Veteran's parents, who stated that they had much 
difficulty with their son's nervousness in the past and were not 
surprised to hear of his adjustment difficulties.

The Veteran was discharged from the hospital on March 12, 1968, 
with diagnoses that included a passive-dependent personality, 
chronic, moderate, manifested by immaturity, passive-aggressive 
behavior, somatization, poor tolerance under stress, and mild 
anxiety.  The personality disorder was noted to have existed 
prior to service.  The prognosis was extremely poor regarding 
adjustment to the Army.

Additional in-service clinical evidence included a report of the 
Veteran's psychiatric evaluation dated April 2, 1968, indicating 
that the Veteran's condition "represent[ed] a long-standing, 
refractory personality disorder which is not amenable to 
disciplinary action, psychotherapy, reclassification or 
reassignment."  The Veteran was psychiatrically cleared for any 
administrative action.  It was further noted that the chronicity 
and severity of the Veteran's personality disturbance made him a 
poor candidate for training as a soldier.  On examination for 
separation in April 1968, passive aggressive personality, 
chronic, severe, was noted.

Turning to the post-service evidence, the Veteran underwent a VA 
psychiatric examination in September 1969 (Volume 1).  His claims 
folder was not available for review and the history was obtained 
from the Veteran.  Diagnoses were as follows: 
1) psychophysiological gastrointestinal reaction, chronic, 
moderate, existing prior to service; and 2) personality trait, 
disturbance, passive-aggressive personality, pre-existing 
service, manifested by passive measures, stubbornness, pouting, 
temper tantrums, and aggressiveness under minor stress.

The Veteran underwent a VA psychological intake interview on 
March 27, 1972, and was subsequently hospitalized.  The 
diagnostic impression was chronic undifferentiated schizophrenia, 
with emotional confusion, tension, somatization, and paranoid 
trends.  The hospital summary indicated that the Veteran had 
schizoid, obsessive and somatic symptomatology but that evidence 
of psychosis or organicity was not manifest.  The discharge 
diagnosis was schizoid personality.

In June 1974, the Veteran was admitted to the University of 
Pittsburgh Western Psychiatric Institute and Clinic (Volume 2).  
He had been followed as an outpatient and returned complaining of 
depression.  The Veteran was very interested in what was written 
in his chart and he thought his diagnosis was "schizophrenia, 
paranoid, delusions of grandeur."  The impression was as 
follows:

Inadequate personality with depressive mood and thought 
content and possible mood swings, but complains of 
neurovegetative accompaniments of depression.  Possibly 
having to manipulate the system to get V. A. or S. S. 
pension.

Records show that the Veteran was discharged in July 1974 and was 
subsequently referred to the day hospital.  A discharge summary 
reflected a diagnosis of borderline personality.  The statement 
of admission to the day hospital indicated that the Veteran had a 
rather extensive psychiatric history and, according to his 
father, had problems since about age 3.  It was noted the Veteran 
was a management problem since age 5 when he set fires, and that 
this behavior continued into his school years when he was 
frequently truant and involved in fights.  Since then, the 
Veteran has disputed these statements as inaccurate and 
incorrect.  A treatment summary also indicated the Veteran 
received treatment at Western Psychiatric Institute from 
approximately January 1974 to June 1975.

In May 1975, the Veteran underwent another VA psychiatric 
evaluation. The diagnosis was borderline personality disorder.  
The examiner noted there were some features that suggested this 
was a latent type of schizophrenia.

A VA interim summary dated in January 1977 indicated a diagnosis 
of schizophrenia, chronic, undifferentiated type with confusion, 
tension, somatization and paranoid trends (Volume 3).  The 
summary also noted the Veteran's history and his continued 
complaints of depression, "mixed-up" feelings, fear of losing 
control, and the attitude of his parents.  The Veteran was noted 
to be the same as he was 4 years previously.  

In June 1979, the Veteran was evaluated by Dr. R. Shoemaker in 
connection with his application for Social Security benefits.  
The Veteran complained of social isolation, and the examiner was 
struck by the Veteran's suspiciousness throughout the interview.  
The diagnosis was schizophrenic reaction, chronic, 
undifferentiated type.

In December 1980, a VA Psychiatry Service Chief submitted a 
memorandum on the Veteran's behalf which noted that the Veteran 
was recently hospitalized for manic depressive illness, mixed 
type.  Based on his review of available records, the psychiatrist 
stated that it was possible that the Veteran's depression, 
somatic complaints and inappropriate behavior exhibited during 
service may have been an expression of his illness.

In June 1982, the Veteran was again evaluated by Dr. Shoemaker.  
Dr. Shoemaker stated that he began treating the Veteran as a 
private patient in April 1982 at the request of the Veteran's 
father, and saw him once or twice a week in extended 
psychotherapeutic interviews.  The Veteran showed a mixture of 
schizophrenic and manic symptoms.  In tracing the Veteran's 
history, it was Dr. Shoemaker's opinion that the Veteran became 
actively psychotic while in service and that his mental illness 
was not recognized.  Dr. Shoemaker further opined that the 
Veteran's military discharge should have been a medical discharge 
on a psychiatric basis.  The diagnosis was schizo-affective 
disorder, chronic, severe.  It was Dr. Shoemaker's belief that 
the Veteran's chronic mental illness was service-connected.

A February 1985 report from Dr. E. L. Youngue indicates he 
examined the Veteran in August 1984.  The Veteran presented to 
Dr. Youngue with numerous service and VA records, and was 
completely preoccupied with his VA claim.  The Veteran reported 
numerous somatic and emotional complaints.  The Axis I diagnosis 
was schizophrenic reaction paranoid type.  In reviewing the 
records, it was Dr. Youngue's opinion that this had been the 
diagnosis all along.  The Axis II diagnosis was severe depression 
with anxiety and odd behavior with clear personality difficulty 
associated with the Axis I diagnosis.  Dr. Youngue further opined 
that the Veteran's behavior during service demonstrated the 
presence of a psychosis.

An April 1988 VA mental hygiene clinic note reflected a diagnosis 
of schizoaffective disorder and mixed personality disorder, with 
the examiner noting that he was unable to make a retrospective 
diagnosis regarding the Veteran's condition during service; and 
that given the Veteran's personal investment in changing his 
diagnosis, it was impossible to resolve this issue.

A July 1993 statement from the Veteran's father, who is also a 
physician, indicated that prior to service the Veteran was a 
healthy young adolescent.  He stated that during service the 
Veteran suffered from various illnesses and emotional problems, 
and that due to stress, had difficulty adjusting to military 
life.  After discharge, the Veteran's father provided him with 
tranquilizers and sedatives.  It was the father's opinion that 
any current and past psychiatric problems resulted from the 
Veteran's military experience.

A January 1994 progress note by a VA psychiatrist, who indicated 
that a review of the Veteran's military and medical history was 
conducted, concluded that the Veteran's schizophrenia "squarely 
and unequivocally dates from his military tour of duty."  An 
undated letter, which appeared to be written by the same 
examiner, notes a similar opinion.

The Veteran underwent a VA psychiatric examination in August 
1994.  The examination was conducted by two physicians who were 
present simultaneously. The Axis I diagnoses were cyclothymia, 
rule out schizophrenia and rule out impulse control disorder.  
The axis II diagnosis was schizotypal personality disorder.  The 
general impression was that the Veteran suffered from a 
schizophrenic continuum disorder.  Because of the possibility 
that the Veteran may have had psychotic episodes in the past that 
he may be minimizing or denying, the examiners were unable to 
completely rule out the possibility that he had schizophrenia.  
Regarding whether he had psychiatric symptoms prior to service, 
the examiners indicated the following:

Clearly, his time in the service exacerbated his symptoms, 
but it also seems there were signs and symptoms suggestive 
of a chronic illness prior to his entering the service.  
Whether he was treated unfairly or not in the service is 
unclear, but give[n] the environment of basic training, it 
was clearly too much for him to handle and it is not 
surprising that he had a breakdown.  This seems to be 
consistent with his father's impression reported back in 
the late 1960's. 

In a September 1995 memorandum that followed a review of the 
claims folder, the Director of the VA Mental Health and 
Behavioral Sciences Programs indicated that the Veteran had a 
lifelong personality disorder with intermittent psychosis which 
was first documented in January 1977 but is not present now.  The 
psychosis did not pre-exist service but a functional disability 
clearly existed prior to service.  The records support a clear 
manifestation of his personality disorder when faced with the 
normal expectations of military service but do not suggest the 
presence (or significant aggravation) of an Axis I diagnosis 
during service.  The memorandum further noted that the issue of 
diagnosis rested "on various interpretations of the apparent 
progression of the Veteran's maladaptive personality traits from 
childhood and early adulthood into a clear personality disorder . 
. . by the time [the Veteran] was in the service, punctuated by 
an intermittent psychosis . . . first documented 1/3/77 and 
intermittently again at least up through 1988."

In December 2000, the Veteran underwent a VA examination by a 
board of two psychiatrists (Volume 3).  The Veteran's claims 
folder was reviewed prior to the examination.  It was noted that 
both examiners have at least 8 years experience since residency, 
both are licensed physicians and board certified psychiatrists, 
and both have served at least most of their careers in the 
diagnosis and treatment of psychotic disorders.  Both have 
academic appointments to the University of Pittsburgh Department 
of Psychiatry, and both have authored or co-authored articles in 
professional journals dealing with diagnosis and treatment of 
psychotic disorders. 

The examiners were requested to provide answers to the following 
questions:  A) Does the Veteran currently have an acquired 
psychiatric disorder and, if so, what is its correct diagnosis; 
B) If the Veteran currently has a chronic acquired psychiatric 
disorder, as distinguished from a personality disorder, did the 
chronic acquired psychiatric disorder clearly and unmistakably 
pre-exist service; C) If the answer to question B is in the 
affirmative, did such disorder increase in severity during 
service; D) If the answer to question A is affirmative, but the 
answer to B is negative, did the disorder develop during service; 
and E) Does the evidence of record reveal that a psychosis 
initially became manifested in the first post-service year.

The Veteran's 30 plus-years psychiatric history was thoroughly 
summarized and set forth in detail.  Following the examination, 
the diagnoses included the following:   

AXIS I:  Schizoaffective disorder.  This includes and subsumes 
previous diagnoses of schizophrenia, schizoaffective disorder, 
bipolar disorder and cyclothymia.  This is manifested by 
intermittent psychosis, prominent difficulties with depression, 
prominent irritability.  Although diagnoses have varied, the 
presenting symptoms have been reasonably consistent over the past 
23 years and are best accounted for by this inclusive diagnosis.  
Given the fact that he was assessed repeatedly in the years 
immediately before and after this diagnosis, it can be stated 
with certainty that this disorder, his only chronic acquired 
psychiatric disorder, had an onset in 1977 when he was 28 years 
old.  

AXIS II:  Personality disorder with schizotypal, borderline, 
passive aggressive, paranoid features.  This preceded his 
enlistment in active duty by at least four years.

In response to the specific questions posed, the examiners 
provided the following opinions:  

A) The Veteran does currently have a chronic acquired psychiatric 
disorder.  The diagnosis is schizoaffective disorder.  

B)  The chronic acquired psychiatric disorder clearly and 
unmistakably did not pre-exist service.

C)  The chronic psychiatric disorder was not exacerbated by his 
being in the service as it did not pre-exist the service, nor is 
there any indication it was present during the time he spent in 
the service.

D)  The current chronic acquired psychiatric disorder did not 
develop during service, but in fact several years later.

E) The psychosis/chronic acquired psychiatric disorder did not 
initially become manifest in the first post-service year.

The examiners further indicated that based on the current 
information, they did not believe it was possible to come to any 
other conclusion.  They noted that considerable resources have 
been expended in addressing the Veteran's claim for service 
connection.  For the benefit of the government and the Veteran, 
they urged that this question not be addressed through further 
evaluation.  Because the Veteran alluded to possible violence as 
a result of the government's failing to pay him disability, they 
informed the Veteran and noted their conclusion that he is 
capable of distinguishing right from wrong and further is capable 
of conducting himself accordingly.

Following this opinion, additional clinical records have been 
associated with the claims folder and diagnoses have included 
schizophrenia.  

In a Memorandum Decision by the Court, it was noted that the 
December 2000 opinion did not discuss or reconcile the 1980, 
1982, and 1985 opinions that suggest acquired psychiatric disease 
had its clinical onset in service and was misdiagnosed as a 
personality disorder. It was suggested that VA may wish to 
consider referral for an opinion by an independent medical 
expert.  

Following the Court's February 2008 Memorandum Decision, the 
Board sought an independent expert medical opinion to address the 
question of etiology of the Veteran's diagnosed psychiatric 
disability (Volume 6).  The expert reviewed the Veteran's claims 
file and treatment records, and the medical opinions of record.

The expert indicated that the cumulative data suggest that the 
Veteran suffered from both chronic personal pathology and a 
primary psychotic disorder that emerged in his late twenties.  
The expert also noted that there is evidence, from a review of 
the record, which suggests that the Veteran displayed psychiatric 
symptoms and functional impairment prior to and during his time 
in service.  The Veteran's symptoms were thought to be due to his 
personality pathology, and no clinician had determined that the 
Veteran suffered from a primary psychotic disorder until 1977.

The expert concluded that many errors can be made in reviewing a 
Veteran's history and trying to diagnose a Veteran's illness at a 
given time in the past.  The expert reconciled the 1980, 1982, 
and 1985 opinions by revealing that those opinions all must 
assume that the clinicians who actually evaluated the Veteran 
during and after his time in service did not complete an adequate 
evaluation and/or misinterpreted the Veteran's presenting 
symptoms and history.  The expert opined that those types of 
assumptions are fraught with error.  A Veteran's subjective 
telling of his history invariably changes over time, and the 
Veteran's evolving presentation of his history was obviously 
shaded by his ongoing attempts to obtain VA benefits.  Moreover, 
the Veteran's father's telling of the history is also documented 
as having changed across time; and evaluations of each subsequent 
clinician will be influenced by the subjective history presented.

In essence, the expert opined that the most reliable evidence is 
the documented mental status and diagnoses made by clinicians who 
evaluated the Veteran at each pertinent time in question.  The 
expert indicated that the Veteran was evaluated by multiple 
clinicians in multiple settings who found that he only met 
criteria for a personality disorder, until the emergence of acute 
psychosis in 1977.  While acknowledging that a given patient can 
be misdiagnosed, the expert indicated that there was nothing in 
the documentation that suggested that the quality of the 
Veteran's past evaluations was so poor as to contradict the 
provided diagnoses.  Here, the expert agreed with the evaluation 
that was completed by the two psychiatrists in December 2000.

When assessing the probative value of a medical opinion, the 
thoroughness and detail of the opinion must be considered.  The 
opinion is considered probative if it is definitive and supported 
by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  A medical opinion that contains only data and 
conclusions is not entitled to any weight.  "It is the factually 
accurate, fully articulated, sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed, that 
contributes probative value to a medical opinion."  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The medical evidence of record reflects a continuity of an 
acquired psychiatric disability since 1977.  While competent 
evidence suggests that the Veteran's acquired psychiatric 
disability had its onset post-service, the expert also suggested 
that the Veteran displayed psychiatric symptoms and functional 
impairment prior to and during his time in service.  He added 
that this was attributed to personality pathology by examining 
clinicians and the expert found these evaluations were the most 
reliable evaluations of the Veteran's psychiatric status at the 
time.  

In July 2010, the Veteran's attorney contended that the expert's 
opinion was incorrect because there was a diagnosis of 
schizophrenia in 1972 (Volume 5).  The Board notes that the 
diagnostic impression of schizophrenia was made on psychological 
intake interview.  Following a hospitalization of more than 3 
weeks, which included psychotherapy and consultation, the 
discharge diagnosis was schizoid personality.  It is clear from 
the hospital record that the diagnosis of schizophrenia was never 
confirmed.  The medical expert was aware of this evidence (it was 
cited to in the opinion request).  The opinion's conclusion that 
the first documented determination of psychosis was in 1977 shows 
that the expert agreed with the final diagnosis at hospital 
discharge in 1972.  The examiner also summarized that the most 
reliable evidence is the documented mental status and diagnosis 
made by those clinicians who evaluated the Veteran at each time 
in question.  
  
The Board finds that the independent expert's medical opinion of 
a primary psychotic disorder emerging in 1977 is the most 
probative evidence for resolving the matter on appeal.  The 
expert reasoned that the 1980, 1982, and 1985 opinions provided 
post-service are less reliable and more prone to error when based 
on an evolving presentation of the Veteran's psychiatric history 
over time, in comparison with documented mental status and 
diagnoses of personality disorder made by clinicians who 
evaluated the Veteran in service.  The expert's opinion is 
consistent with the report of VA examination by two psychiatrists 
in December 2000, and is factually accurate and contains sound 
reasoning.  While the expert agrees with the conclusions made, 
unlike the December 2000 opinion, the expert specifically 
considered the contrary opinions and cited to a rationale for 
rejecting the opinions.  To accept the opinions submitted in 
1980, 1982, and 1985, it must be assumed that the clinicians in 
service and immediately following service did not complete an 
adequate evaluation or misinterpreted the Veteran's presenting 
symptoms and history.  As the expert points out, the evolving 
presentation of the history was shaded by ongoing attempts to 
obtain compensation (as opposed to the history provided to 
clinicians for treatment purposes) and the evaluations of 
subsequent clinicians were influenced by the subjective history 
that the Veteran and his family presented.  

The Board has considered the Veteran's testimony regarding 
continuity of symptomatology with regard to a schizoaffective 
disorder since service (Volume 3).  The Veteran is competent to 
testify as to his mood disorders, agitation, and paranoia in 
service; and his descriptions are credible.  However, he is not 
shown to be competent to establish a diagnosis of schizophrenia 
or to specify the diagnostic criteria or misdiagnosis of an 
acquired psychiatric disability.  

The Board is within its province to weigh lay testimony and to 
make a credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  See 
Barr, 21 Vet. App. at 311.  To the extent that the Veteran is 
competent to attribute his current psychiatric disability to in-
service symptomatology, the Board finds that the contemporaneous 
service treatment records and the absence of objective data 
regarding an acquired psychiatric disability from 1968 to 1977, 
are more probative than a lay account.

Hence, a clear preponderance of the evidence is against a finding 
that the Veteran has an acquired psychiatric disability that 
either had its onset during service or is related to active 
service.  The reasonable doubt doctrine is not for application.  
Thus, service connection for an acquired psychiatric disability 
is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for an acquired psychiatric disability is 
denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


